Title: Thomas Jefferson to Nicolas G. Dufief, 17 May 1816
From: Jefferson, Thomas
To: Dufief, Nicolas Gouin


          
            Dear Sir
             Monticello May 17. 16.
          
          On the 7th Ult. I inclosed you an order on mr Vaughan for 24. D 68 C the balance of my former account which I hope you recieved.   I have just recieved from M. de la Fayette a request to send him two copies of the Review of Montesquieu published by Duane in 1811. in 8vo which I must ask the favor of you to procure and send for me. mr Gallatin I suppose is not yet gone, but must be on the eve of departure, and furnishes the safest opportunity of conveyance. I therefore inclose you two envelopes, addressed to him with my frank,
			 and accomodated each to the size of the volume. I will pray you to put a copy into each cover and forward it to him by the first mail, wherever he is. this will be better known to you than to me,
			 as
			 I have never heard from what port he will embark. I hope the packages will reach him in time.
          Will you be so good as to send me a copy of your dictionary, neatly bound, a good book deserving a good binding, also a copy of Mackay on the Longitude. I salute you with great esteem & respect
          Th: Jefferson
        